Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 1 of 34




  Exhibit 3
                            Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 2 of 34




                                       U.S. Patent No. 7,159,766 (“’766 Patent”)
Accused Products
       Samsung Wi-Fi enabled products including the Windows 10 operating system, including without limitation the Samsung
Galaxy Book Flex 13.3” NP930QCG-K01US (“Accused Products”) infringe at least Claims 1, 14, 45, and 57 of the ’766 Patent.

Claim 1
                 Claim 1                                                    Accused Products
 [1pre] A system, comprising:             To the extent the preamble is limiting, each Accused Product comprises the claimed
                                          system.
                                          For example, the Galaxy Book Flex includes the Windows 10 operating system and
                                          practices the Windows 10 “Modern Standby” feature, as described below.
                                          See, e.g.:
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 3 of 34




Claim 1                                              Accused Products




                      Screenshot from https://www.samsung.com/us/computing/galaxy-books/galaxy-book-
                      flex/galaxy-book-flex-13-3-qled-512gb-storage-s-pen-included-np930qcg-k01us/
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 4 of 34




Claim 1                                                Accused Products




                      https://docs.microsoft.com/en-us/windows-hardware/design/device-
                      experiences/modern-standby?redirectedfrom=MSDN
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 5 of 34




Claim 1                                          Accused Products
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 6 of 34




Claim 1                                                Accused Products




                      https://docs.microsoft.com/en-us/windows-hardware/design/device-
                      experiences/modern-standby-vs-s3
                              Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 7 of 34




                    Claim 1                                                Accused Products




                                          https://docs.microsoft.com/en-us/windows-hardware/design/device-
                                          experiences/transitioning-between-idle-and-active-states
[1a] a processor;                         Each Accused Product includes a processor.
                                          For example, the Galaxy Book Flex includes an Intel Core i7-1065G7 processor.
                                          See, e.g.:
                              Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 8 of 34




                 Claim 1                                                    Accused Products




                                          Screenshot identifying Intel Core i7-1065G7 processor from
                                          https://www.samsung.com/us/computing/galaxy-books/galaxy-book-flex/galaxy-book-
                                          flex-13-3-qled-512gb-storage-s-pen-included-np930qcg-k01us/
[1b] a host controller coupled to the     Each Accused Product comprises a host controller coupled to the processor.
processor; and
                                          For example, the gram 15 comprises a host controller within the system-on-a-chip
                                          (SoC) for communicating with other devices. For one example, any device supporting
                                          Windows 10 Modern Standby must include either a PCIe host controller, an SDIO host
                                          controller, or a proprietary SoC bus controller.
                                          See, e.g.:
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 9 of 34




Claim 1                                                Accused Products




                      Excerpt, showing connection between host controller and WiFi device, from
                      https://docs.microsoft.com/en-us/windows-hardware/design/device-experiences/wi-fi-
                      power-management-for-modern-standby-platforms
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 10 of 34




Claim 1                                                Accused Products




                                                                                               Excerpt,
                      showing connection between host controller and WiFi device, from
                      https://docs.microsoft.com/en-us/windows-hardware/design/device-experiences/wi-fi-
                      power-management-for-modern-standby-platforms
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 11 of 34




Claim 1                                                Accused Products




                      Excerpt describing connection between SOC and other devices, from
                      https://docs.microsoft.com/en-us/windows-hardware/design/device-
                      experiences/prepare-hardware-for-modern-standby
                            Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 12 of 34




                 Claim 1                                                  Accused Products
[1c] a device coupled to the host       Each Accused Product includes a device coupled to the host controller.
controller;
                                        For example, the gram 15 includes a WiFi device coupled to the host controller.
                                        See, e.g.:




                                        Screenshot, showing Wi-Fi device, from
                                        https://www.samsung.com/us/computing/galaxy-books/galaxy-book-flex/galaxy-book-
                                        flex-13-3-qled-512gb-storage-s-pen-included-np930qcg-k01us/
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 13 of 34




Claim 1                                                Accused Products




                      Excerpt showing connection from Wi-Fi device to host controller from
                      https://docs.microsoft.com/en-us/windows-hardware/design/device-experiences/wi-fi-
                      power-management-for-modern-standby-platforms


                           To support modern standby, Windows is designed to use the
                           right network adapter at the right time for an Internet
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 14 of 34




Claim 1                                                Accused Products
                           connection. All modern standby PCs have a Wi-Fi adapter, but
                           some PCs also have a mobile broadband (MBB) adapter and/or
                           a wired Ethernet adapter. During modern standby, Windows
                           automatically connects to the best available network.

                           ***



                           The Wi-Fi and MBB devices in a modern standby platform are
                           expected to be highly autonomous. A key Wi-Fi device feature
                           for modern standby is called network list offload (NLO). During
                           modern standby, a Wi-Fi device that supports NLO can
                           automatically connect to previously used Wi-Fi access points.

                            NLO allows the Wi-Fi device to roam between previously used
                            access points while the SoC remains in the low-power idle
                            mode. As the user commutes between home and work,
                            Windows automatically connects to Wi-Fi, thereby allowing the
                            system to be already connected when the user presses the
                            power button. The user no longer has to wait to connect to Wi-
                            Fi. Instead, Wi-Fi is connected before the user turns on the
                            system. Similarly, email is already downloaded, and connections
                            to Skype and other communications services are automatically
                            reconnected.
                      Excerpt from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                      experiences/networking-power-management-for-modern-standby-platforms
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 15 of 34




Claim 1                                              Accused Products
                           A Wi-Fi device in a modern standby platform must support
                           several key power-management features to reduce power
                           consumption by both the device and the platform as a whole.

                           The first feature—called power save mode—allows the Wi-Fi
                           device to reduce its power consumption while it remains
                           connected to the access point. Power save mode reduces power
                           consumption at the cost of increased data transfer latency.
                           Power save mode is expected to always be enabled when the
                           platform is running on battery power, except when low-latency
                           connections are required (for example, for VOIP calls). For more
                           information, see Wi-Fi Auto Power Save Mode.

                           The second key power-management feature is pattern-match
                           wake. This feature allows Windows to arm the Wi-Fi device to
                           wake the System on a Chip (SoC) when the Wi-Fi device detects
                           a network packet that matches a stored pattern. Pattern-match
                           wake is operational only during modern standby. While pattern-
                           match wake is enabled, the Wi-Fi device operates in a very low-
                           power mode and listens for incoming data destined for specific
                           system services or registered applications (for example, push
                           notifications and email). Meanwhile, the other components in
                           the hardware platform are in a low-power state. For more
                           information, see Network Wake-Up Events.

                           In addition, Wi-Fi devices in a modern standby platform must
                           support the following run-time power-management features:
                             Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 16 of 34




                 Claim 1                                                       Accused Products


                                                  •    Radio on/off state
                                                  •    Network list offload (NLO)
                                                  •    ARP/NS offload
                                                  •    D0 packet coalescing
                                                  •    Dynamic DTIM management
                                                  •    A set of Wi-Fi connectivity triggers, which include wake-on-
                                                       AP-disconnect
                                            Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                                            experiences/wi-fi-power-management-for-modern-standby-platforms
[1d] wherein the device is electrically     In each Accused Product, the device is electrically disconnected from the host controller
disconnected from the host controller if    if the device is not in an active state.
the device is not in an active state; and
                                            For example, in the case where the claimed device is a Wi-Fi device, the device is not in
                                            an active state when the system enters Modern Standby idle mode. When the device is
                                            in this non-active state, the Windows 10 Modern Standby software electrically
                                            disconnects the device from the host controller, for example by configuring the device
                                            and/or host controller not to communicate with the SoC except for wake interrupts.
                                            See, e.g.:
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 17 of 34




Claim 1                                                Accused Products




                      Excerpt, describing electrical disconnection, from https://docs.microsoft.com/en-
                      us/windows-hardware/design/device-experiences/transitioning-between-idle-and-active-
                      states
Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 18 of 34
Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 19 of 34
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 20 of 34




Claim 1                                                Accused Products




                      Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                      experiences/wi-fi-power-management-for-modern-standby-platforms
                            Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 21 of 34




                 Claim 1                                                         Accused Products




                                             Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                                             experiences/modern-standby-network-connectivity
[1e] wherein the device being electrically   In each Accused Product, the device being electrically disconnected from the host
disconnected from the host controller        controller causes an appearance to the host controller that the device is not coupled to
causes an appearance to the host             the host controller.
controller that the device is not coupled
to the host controller; and                  For example, under the Windows S0 low-power idle mode (“Modern Standby”), the
                                             host controller indicates that the network is disconnected. For another example, the Wi-
                                             Fi device enters an inactive state.
                                             See, e.g.:
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 22 of 34




Claim 1                                                Accused Products




                      Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                      experiences/modern-standby-vs-s3
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 23 of 34




Claim 1                                                Accused Products




                      Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                      experiences/modern-standby-vs-s3
                             Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 24 of 34




                 Claim 1                                                          Accused Products




                                              Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                                              experiences/modern-standby-wake-sources
[1f] wherein a sideband signal is used to     In each Accused Product, a sideband signal is used to signal the device to electrically
signal the device to electrically reconnect   reconnect after the device has been electrically disconnected.
after the device has been electrically
disconnected.                                 For example, when the system exits Modern Standby idle state, the processor and/or
                                              host controller send a sideband signal to the Wi-Fi device instructing the Wi-Fi device
                                              to re-enter active state. As another example, when the system exits Modern Standby idle
                                              state, the processor and/or host controller send a sideband signal to the display device
                                              instructing the display device to turn on or re-enter active state.
                                              See, e.g.:
Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 25 of 34
          Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 26 of 34




Claim 1                                                Accused Products




                      Excerpts, describing transition to active state, from https://docs.microsoft.com/en-
                      us/windows-hardware/design/device-experiences/transitioning-between-idle-and-active-
                      states
                             Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 27 of 34




                 Claim 1                                                          Accused Products




                                              Excerpt, describing transition to active state, from https://docs.microsoft.com/en-
                                              us/windows-hardware/design/device-experiences/modern-standby-wake-sources

Claim 14
                 Claim 14                                                         Accused Products
[14pre] A method, comprising:                 To the extent the preamble is limiting, each Accused Product performs the claimed
                                              method.
                                              See supra claim element [1pre].
[14a] detecting whether a device coupled      Each Accused Product performs detecting whether a device coupled to a host controller
to a host controller is in an active state;   is in an active state.
                                              For example, the device is detected to be in an active state when the system is not in
                                              Modern Standby idle mode.
                                              See, e.g.:
           Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 28 of 34




Claim 14                                                Accused Products




                       Excerpt from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                       experiences/transitioning-between-idle-and-active-states
Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 29 of 34
Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 30 of 34
           Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 31 of 34




Claim 14                                                Accused Products




                       Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                       experiences/wi-fi-power-management-for-modern-standby-platforms
                             Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 32 of 34




                Claim 14                                                        Accused Products




                                             Excerpts from https://docs.microsoft.com/en-us/windows-hardware/design/device-
                                             experiences/modern-standby-network-connectivity
[14b] if the device is not in an active      Each Accused Product performs if the device is not in an active state, electrically
state, electrically disconnecting the        disconnecting the device from a host controller, wherein electrically disconnecting the
device from a host controller, wherein       device from the host controller causes an appearance to the host controller that the
electrically disconnecting the device        device is not coupled to the host controller.
from the host controller causes an
appearance to the host controller that the   See supra claim elements [1d] and [1e].
device is not coupled to the host
controller;
[14c] if the device is in an active state,   Each Accused Product performs if the device is in an active state, maintaining an
maintaining an electrical connection         electrical connection between the device and the host controller.
between the device and the host
controller; and                              For example, when the system is not in Modern Standby idle mode, the system does not
                                             electrically disconnect the device from the host controller.
                                             See supra claim element [1d].
[14d] electrically reconnecting the device   Each Accused Product performs electrically reconnecting the device using a sideband
using a sideband signal after the device     signal after the device has been electrically disconnected.
has been electrically disconnected.
                              Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 33 of 34




                 Claim 14                                                       Accused Products
                                             See supra claim element [1f].



Claim 45
                 Claim 45                                                       Accused Products
[45pre] A computer accessible memory         Each Accused Product includes a computer accessible memory medium that stores
medium that stores program instructions,     program instructions, wherein the program instructions are executable by a processor to
wherein the program instructions are         perform the claimed steps.
executable by a processor to:
                                             See supra claim element [1pre].
[45a] detect whether a device coupled to     Each Accused Product contains program instructions executable to detect whether a
a host controller is in an active state;     device coupled to a host controller is in an active state.
                                             See supra claim element [14a].
[45b] if the device is not in an active      Each Accused Product contains program instructions executable to if the device is not
state, electrically disconnect the device    in an active state, electrically disconnect the device from a host controller, wherein
from a host controller, wherein              electrically disconnecting the device from the host controller causes an appearance to
electrically disconnecting the device        the host controller that a device is not coupled to the host controller.
from the host controller causes an
appearance to the host controller that a     See supra claim elements [1d] and [1e].
device is not coupled to the host
controller; and
[45c] if the device is in an active state,   Each Accused Product contains program instructions executable to if the device is in an
maintain an electrical connection            active state, maintain an electrical connection between the device and the host
between the device and the host              controller.
controller; and
                                             See supra claim element [14c].
                             Case 6:21-cv-00793 Document 1-3 Filed 07/30/21 Page 34 of 34




                Claim 45                                                        Accused Products
[45d] electrically reconnect the device     Each Accused Product contains program instructions executable to electrically
using a sideband signal after the device    reconnect the device using a sideband signal after the device has been electrically
has been electrically disconnected.         disconnected.
                                            See supra claim element [1f].

Claim 57
                Claim 57                                                        Accused Products
[57pre] A system, comprising:               To the extent the preamble is limiting, each Accused Product comprises the claimed
                                            system.
                                            See supra claim element [1pre].
[57a] a processor;                          Each Accused Product includes a processor.
                                            See supra claim element [1a].
[57b] a host controller coupled to the      Each Accused Product comprises a host controller coupled to the processor.
processor; and
                                            See supra claim element [1b].
[57c] a device coupled to the host          Each Accused Product includes a device coupled to the host controller.
controller;
                                            See supra claim element [1c].
[57d] wherein the device is electrically    In each Accused Product, the device is electrically disconnected from the host controller
disconnected from the host controller if    if the device is not in an active state.
the device is not in an active state; and
                                            See supra claim element [1d].
[57e] wherein a sideband signal is used     In each Accused Product, a sideband signal is used to signal the device to electrically
to signal the device to electrically        reconnect after the device has been electrically disconnected.
reconnect after the device has been
                                            See supra claim element [1f].
electrically disconnected.
